Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Amendment to claim 1 is sufficient to overcome rejection under 35 USC 102 and 35 USC 103 set forth in the previous Office Action. 
Amended claim 1 drawn to a polyimide precursor composition, formed from tetracarboxylic acid dianhydride and specific diamines. 
Due to amendment, previously sited prior art items (i.e.  Seo et al (Synthesis of polyimides containing triazole to improve their adhesion to copper substrate, J. Adhesion Sci. Technol., Vol. 16, No. 13, pp. 1839-1851 (2002) and Sakumoto et al (W02011115077)) no longer cover the subject matter of independent claim 1 and dependent claims 2 and 4-13).
Note that IDS, which filed on 5/28/2020 does not contain any reference covering a subject matter of the amended claims above. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765